Citation Nr: 0907334	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement for service connection for fistula in the anus 
area.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August, 2005 decision by the 
Department of Veterans Affairs (VA) San Juan, Commonwealth of 
Puerto Rico, Regional Office (RO).


FINDING OF FACT

There is no competent evidence that the veteran has fistula 
in the anus area related to disease or injury during his 
active service.


CONCLUSION OF LAW

The criteria for service connection for fistulas in the anus 
area have not been met.
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In correspondence dated in December 2003 and January 2004, 
prior to the initial adjudication, the agency of original 
jurisdiction (AOJ) provided the notice then required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R.§ 3.159(b) 
(2008). Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claims 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide. Although the veteran was not 
provided with notice of the effective date and disability 
rating regulations, because service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and providing a 
personal hearing.

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned. 38 C.F.R. § 3.303(b) (2008).  

At the outset of this discussion, the Board notes that it 
appears that many of the veteran's service medical and 
personnel records appear to have been destroyed in a fire at 
the National Personnel Records Center (NPRC) in 1973, and 
have not been located.  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992);  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

Because the veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

The veteran claims that during service he was hospitalized 
for two and a half months at San Cristobal Hospital in Fort 
Brooke for treatment of fistula in the anus area.  See 
October 2003 veteran's Statement in Support of Claim, dated 
October 2003.  The veteran further testified to this claim at 
a hearing held on March 2005 at the RO.  Moreover, an 
acquaintance of the Veteran's testified on his behalf, 
supporting his medical condition.  See hearing transcript, 
dated March 2005.  Assuming the veteran was indeed treated 
for fistulas in the anal area and that the records of this 
treatment were destroyed at the NPRC, there is no evidence of 
continuity of symptoms.  

Significantly, the veteran's separation examination report 
does not indicate the presence of fistulas in the anus area.  
See Separation Examination, dated October 1955.   While 
records indicated that the veteran was hospitalized in July 
1960, it was for hemorrhoid treatment and there is nothing to 
suggest that it was linked to fistulas in the anus area.  See 
Record of Hospitalization, dated July 1960.  

In addition, there is no current diagnosis of fistula in the 
anus area, or the residuals of fistula treated in service.  
Specifically, the veteran's VA medical records dating between 
September 2001 and June 2004 do not indicate that he had 
symptoms of fistula in the anus area, or any residuals of 
inservice treated fistula.  See VA medical records, dated 
September 2001 to June 2004.  It is noted that a current 
diagnosis is needed for service connection to be granted.  
See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation).  

Finally, while the veteran stated in his December 2004 notice 
of disagreement that he has experienced pain resulting from 
fistulas in the anus area, there is simply no objective 
evidence to support a diagnosis of fistula (or the residuals 
thereof).  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The preponderance of the evidence is against this 
claim of service connection, and it is denied.  


ORDER

Service connection for fistula in the anus area is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


